   Case 1:19-cv-00178-ANB Document 25 Filed 06/11/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAVID E. MORRIS, JR.,                              )
                                                   )
                     Plaintiff,                    )
                                                   )
               v.                                  )   Civil Action No. 19-178-E
                                                   )
COMMISSIONER OF SOCIAL SECURITY,                   )
                                                   )
                     Defendant.                    )

                                             ORDER


       AND NOW, this 11th day of June, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (Doc. No. 14) filed in the above-captioned matter on December 18, 2019,

AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No. 11) filed

on November 18, 2019, and in consideration of the various briefs and supplemental responses filed

by the parties (Doc. Nos. 12, 15, 16, 19, 20, 22 & 23),

       IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment is DENIED

and that Plaintiff’s Motion for Summary Judgment is GRANTED.

       IT IS FURTHER ORDERED that the final decision of the Commissioner of Social

Security (“Commissioner”) denying Plaintiff’s claim for benefits is VACATED, and the case is

REMANDED to the Commissioner to be assigned to a different, constitutionally-appointed

administrative law judge (“ALJ”) for a new hearing and a new determination as to whether

Plaintiff is disabled under the Social Security Act.


                                                  1
   Case 1:19-cv-00178-ANB Document 25 Filed 06/11/20 Page 2 of 4




       Administrative hearings in this case were conducted by ALJ Melissa Tenenbaum on

August 14, 2017 and August 10, 2018, and ALJ Tenenbaum issued her decision denying Plaintiff’s

claim for benefits on August 17, 2018. Plaintiff then sought review before the Appeals Council.

While such proceedings were taking place, on June 21, 2018, the United States Supreme Court

issued its decision in Lucia v. S.E.C., 138 S. Ct. 2044 (2018), finding that an ALJ of the Securities

and Exchange Commission assigned to hear enforcement actions is an “Officer of the United

States,” subject to the Appointments Clause of the United States Constitution. The Supreme Court

further held that a party “‘who makes a timely challenge to the constitutional validity of the

appointment of an officer who adjudicates his case’ is entitled to relief.” Id. at 2055 (quoting

Ryder v. United States, 515 U.S. 177, 182-83 (1995)). The appropriate relief, given that the ALJ

had not been properly appointed under the Appointments Clause, was remand for a new hearing

before a different, constitutionally appointed ALJ. See id. While Lucia did not purport to address

the constitutionality of the ALJs in other federal agencies, in response to the opinion, the President

of the United States, on July 10, 2018, issued an executive order stating that “at least some – and

perhaps all – ALJs are ‘Officers of the United States’ and thus subject to the Constitution’s

Appointments Clause.” Exec. Order No. 13843, 83 Fed. Reg. 32755 (July 10, 2018). Shortly

thereafter, the Acting Commissioner reappointed the ALJs of the Social Security Administration

(“SSA”) under her own authority. See S.S.R. 19-1p, 2019 WL 1324866 (S.S.A.), at *2.

       Accordingly, for a period of time while this case was pending before ALJ Tenenbaum,

including at the time of the first hearing in this case, she was not properly appointed under the

Appointments Clause. Plaintiff did not raise this issue at the administrative level, but instead filed

                                                  2
    Case 1:19-cv-00178-ANB Document 25 Filed 06/11/20 Page 3 of 4




his appeal with this Court. On January 23, 2020, while this case was pending, the Third Circuit

Court of Appeals issued its decision in Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir.

2020), holding that social security claimants “may raise Appointments Clause challenges in federal

court without having exhausted those claims before the agency.” Id. at 153. It further held that

since, by the SSA’s own admission, its ALJs had not been properly appointed at the time of the

claimant’s administrative proceedings, the claimant was entitled to a new hearing before a

different ALJ. See id. at 158-60.

       Plaintiff’s summary judgment motion and brief (Doc. Nos. 11 & 12), which were

filed in advance of the Third Circuit’s decision in Cirko, nevertheless asserted a challenge to

the appointment of ALJ Tenenbaum under the Appointments Clause, citing the Supreme

Court’s opinion in Lucia and noting the recent holding of the District Court for the Middle

District of Pennsylvania in Bizarre v. Berryhill, 364 F. Supp. 3d 418 (M.D. Pa. 2019).

Defendant, after filing its summary judgment motion, filed a motion to stay the case pending

the outcome of the consolidated appeals of Cirko and Bizarre before the Third Circuit. The

Court ordered that Defendant’s motion to stay would be held in abeyance pending notice

from Defendant as to the status of appellate proceedings in that case. After the Third Circuit

issued its opinion in Cirko, Defendant filed a status update which included a request that the

Court continue the stay in the case pending the conclusion of appellate proceedings.1

Defendant recently filed another status update informing the Court that it will not seek


1
       Defendant mistakenly asserted in its status updates that the case is currently stayed and
asked the Court to continue the stay. (Doc. Nos. 22 & 23). The Court notes, however, that
Defendant’s motion to stay was held in abeyance, and that the case was never stayed.
                                                 3
   Case 1:19-cv-00178-ANB Document 25 Filed 06/11/20 Page 4 of 4




Supreme Court review of the Third Circuit’s Cirko decision, and that it does not contend that

Cirko does not apply to this case.

       Although ALJ Tenenbaum was constitutionally appointed partway through the time that

proceedings in Plaintiff’s case were taking place before her, the parties do not dispute – and the

Court agrees – that she was not constitutionally appointed for the entirety of the relevant time

period. Moreover, the parties do not dispute that Cirko applies to this case. Pursuant to Cirko,

then, Plaintiff is entitled to a new hearing before an ALJ other than ALJ Tenenbaum and a new

disability determination regardless of whether he raised the issue at the administrative level.

       Accordingly, this case will be remanded to the Commissioner for a new hearing and

determination by a properly appointed ALJ other than ALJ Tenenbaum. Because the Court is

remanding this case on this ground, it does not reach the other issues raised by Plaintiff. To the

extent error is alleged, it should be addressed on remand. See Hoover v. Saul, Civ. No. 19-579,

2020 WL 1550663, at *2 (M.D. Pa. Apr. 1, 2020) (citing Holst v. Saul, Civ. No. 18-2182, 2019

WL 5457920, at *9 (M.D. Pa. Sept. 10, 2020)).



                                                   s/Alan N. Bloch
                                                   United States District Judge


ecf:           Counsel of record




                                                  4
